Exhibit 10.1

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005



 

[tm205275d1_ex10-1img01.jpg]

 

CONSULTING SERVICE AGREEMENT

 

This Consulting Service Agreement (hereinafter referred to as the “Agreement”)
is made and entered into in the agreed upon form by and between the following
parties in Haidian District, Beijing. This Agreement may be executed in
electronic form through the DMP System Contracting Platform (hereinafter
referred to as the “Contracting Platform”). The Agreement executed online in
electronic form shall become effective on the date upon completion of the
execution on the Contracting Platform by both Parties (hereinafter referred to
as the “Effective Date”). Given the particularity of electronic agreement, if
both Parties change the relevant information of the Agreement, the latest
version of the Agreement shall prevail (The terms and conditions before such
change shall terminate on the date of execution, and those after such change
shall come into effect the day after the execution date).

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Legal Representative: Ting Chen

 

Party B: Sichuan Jinkailong Automobile Leasing Co., Ltd.

 

Legal Representative: Xiaoliang Chen

 

Party A and Party B shall be individually referred to as a “Party” and
collectively as the “Parties”.

 

Whereas

 

1. Party A is a company providing online Ride-hailing Services, and desires to
assist the Driver User (hereinafter referred to as “Driver User”) registered in
the Platform in the understanding of the Ride-hailing policies and Ride-hailing
Services to improve their market competitiveness;

 

2. Party B is a company which has the qualifications and power to provide Party
A's Driver User with business support, consulting, training and other services
as a consulting company, and it acknowledges and undertakes to implement the
Platform Rules made by Party A;

 

3. The Parties wish to clarify the matters relating to the cooperation through
this Agreement, such as consulting services provided by Party B for the Driver
User and the standards of such services.

 



 1 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

  1. Definitions

 

Unless otherwise stated, the following terms used in this Agreement shall have
the following meanings:

 

  1.1 “Platform” refers to Xinghai Platform, the third-party e-commerce Platform
operated by Party A.

 

  1.2 “Platform Rules” refers to the Xinghai Platform Rules, this Agreement and
all appendixes hereto, and other normative documents in connection with the
Platform of which Party A notifies Party B via e-mail or in other forms, and the
normative documents published by Party A on the Platform.         1.3 “Didi”
refers to Party A, Party A's Affiliates and the respective software and
Platforms owned by them.

  

  1.4 “Ride-hailing Vehicles” refers to the online car-hailing vehicles.

 

  1.5 “Ride-hailing Service” refers to the online non-peripatetic car hailing
service provided by certain entities through the service platforms based on
Internet technology using qualified vehicles and Driver Users, which integrates
supply and demand information.

 

  1.6 “Affiliates” refers to companies that have an affiliated relationship with
each other, including, but not limited to, the companies, firms, corporations or
other organizations of such nature established, participated in the
establishment, operated, controlled by shareholders, legal representative,
actual controllers or directors, supervisors, etc. and their immediate family
members, collateral relatives within three generations, close relatives, etc.

 

  1.7 “Senior Management” refers to the officers defined in the Company Law of
the People's Republic of China and the chief executive officer, chief financial
officer, supervisors, etc. in a company.

 

  1.8 “Laws” refer to the laws, administrative regulations, local laws and
regulations, autonomous regulations and separate regulations promulgated by the
competent authorities, rules and regulations of the Ministries and Commissions
of the State Council and local governments, judicial interpretations, normative
documents, etc. in China.

 

  1.9 “Unqualified Invoice” refers to i) any false, cancelled and other invalid
invoices; ii) any invoice that the issuance or provision of which is in
violation of Laws; iii) any invoice issued with incorrect type; iv) any invoice
issued with tax rate inconsistent with the provisions of relevant agreements; v)
any invoice with inaccurate information; or vi) any invoice which may not be
verified due to delayed delivery, incorrect issuance by Party B.

 

  1.10 “Period of Cooperation” refers to the term of validity of this Agreement.

 



 2 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  1.11 “Confidential Information” refers to any oral or written materials and
information exchanged between the Parties in respect of this Agreement,
including, but not limited to, the following:

 

  1.11.1 The content of this Agreement and its supplemental agreement(s);

 

  1.11.2 The business (including, but not limited to, the business decisions,
management methods, operating strategies, incentive strategies, promotional
information) , operating, financial, technical, product, service information of
any party obtained or received by the other party during the performance of this
Agreement or during the term of this Agreement;

 

  1.11.3 The other party's user profiles, information, etc.;

  

  1.11.4 The processes and results of settlement of any dispute arising from
this Agreement

 

  1.12 “Intellectual Property Rights” refers to: (a) patents and patent
applications; (b) trademarks, service marks, trade names, trade dress and domain
names, and goodwill exclusively attached thereto; (c) copyrights, including the
copyrights of computer software and the copyrights of the database; (d) secrets
and proprietary information, including trade secrets and technical secrets; and
(e) any rights similar to subparagraphs (a)-(d) provided in any law, whether or
not any one of the foregoing has been applied for registration or registered.

 

  1.13 “Personal Injury Compensation” refers to the compensation provided in the
Interpretation of the Supreme People's Court on Several Issues Concerning the
Application of Law in the Trial of Cases on Personal Injury Compensation.

 

  2. The Cooperation

 

During the Period of Cooperation, Party B will display its information and
available services to the Driver User through the Platform provided by Party A,
establish the consulting service relationship with Driver User by contracting
with them through the Platform, provide high-quality consulting services to
Driver User, and assist the Driver User in the improvement of their market
competitiveness.

 

  3. Rights and Obligations

 

  3.1 Party A's rights and obligations:

 

  3.1.1 Party A shall maintain and operate the Platform through the existing
technology to ensure the normal operation of the Platform, and to enable Party B
to successfully enter into agreements with Driver User by using the Platform,
thus establishing the consulting service relationship.

 



 3 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  3.1.2 Party A shall reply to problems encountered by Party B during the
registration in and use of the Platform in a timely manner.

 

  3.1.3 In case the consulting services provided by Party B to Driver User
conform to the provisions of Appendix I Driver User Service Company Incentive &
Punitive Rules and other incentive Platform Rules, Party A shall pay Party B
service fees. Party A is entitled to adjust the basis of calculation of
incentives set out in Appendix I Driver User Service Company Incentive &
Punitive Rules periodically; provided that Party B is notified by Party A in
writing via push notifications of the Platform or mail 10 days prior to the
adjustment. In case Party B disagrees to such adjusted basis of calculation,
Party B shall submit a written application to Party A within 10 days from the
date of receipt of the notice to apply for termination of this Agreement. If
Party B fails to apply for the termination of this Agreement within such 10-day
period or continues to log in and use the Platform, it shall be deemed to agree
to the revised basis of calculation.

 

  3.1.4 Party A is entitled to inspect any information and materials submitted
by Party B and the information generated by the use of the Platform from time to
time. In case any problem or question is discovered in the aforesaid information
or materials, Party A is entitled to take the following measures:

 

  3.1.4.1 To request Party B to submit more information or documentary evidence;

 

  3.1.4.2 To request Party B to correct such problem;

  

  3.1.4.3 To close temporarily some functions of the User ID of the Platform and
to take other measures that Party A considers necessary.

 

  3.1.5 Party A is entitled to inspect the information released by Party B on
the Platform. In case the information released by Party B contains the following
information, Party A may, without notifying Party B, take restrictive measures
such as deleting such information:

 

  3.1.5. 1 Information that is irrelevant to the driver service or not for the
purpose of the driver service;

 

  3.1.5.2 False information that is misleading or exaggerates the facts or is
inconsistent with the facts;

 

  3.1.5.3 Information of malicious competition or other information that may
disrupt the normal transaction order of the Platform;

 

  3.1.5.4

Information that violates the Laws or the public interests or may harm the
legitimate interests of the Platform and/or other third parties.

 



 4 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

3.1.6To guarantee the service quality of Party B to the Driver User, Party A
shall be entitled to inspect Party B's service mode (including, without
limitation, the service providers as well as their service organization
structure) and boost Party B's service capability by helping Party B optimize
the service mode.

 

  3.2 Party B's rights and obligations:

 

  3.2.1 Party B is entitled to use the Platform to publish its own information
and introduce available services, in compliance with this Agreement and the
Platform Rules and prior approval by Party A.

 

 

3.2.2

 

 



Party B shall actively cooperate with Party A's operating strategies and fulfill
corresponding business objectives as required by Party A. In case the consulting
services provided by Party B to Driver User conform to the provisions of the
Incentive Rules and other Platform Rules, Party B is entitled to gain the
service fees. When Party B's service is up to the service standard, Party B may
receive the corresponding service fee every month, and Party A shall pay the
service fee to Party B within the specified time.



        3.2.3 Party A shall be entitled to publish the rules on the Platform
from time to time, and Party B shall be entitled to participate in communication
for specific purposes (face-to-face or teleconference), public solicitation,
talkfest, teach-ins and other activities organized by Party A and fully
participate in the formulation of the rules at any time from working out the
draft rules to making official announcement.         3.2.4 For routine
communication organized by Party A, such as talkfests and seminars, Party B may
contribute ideas and feedback opinions for rule-making and ecological
decision-making.         3.2.5 The operating personnel of Party B's company may
participate in online learning and on-site training organized by the Platform or
regional organizations so as to boost the operating efficiency and eliminate
blind spots in the operation.         3.2.6 Party B may receive Party A's
product support and simplify Party B's management difficulty through Party A's
management system.

 

 

3.2.7

 

 

 

Party B shall guarantee the authenticity, legality, completeness, accuracy and
validity of any materials and information provided by it to Party A, and
guarantee that such materials and information are in compliance with this
Agreement and the Platform Rules during the Period of Cooperation; and shall
guarantee the validity and security of the email address, telephone number,
address, postal code, etc., provided by it to Party A, and the successful
contact by Party A or the Driver User with Party B through the aforementioned
contact information. In case such materials or information or contact
information is changed or invalid, Party B shall notify Party A of the changed
information or the invalidity at least 3 working days in advance.





 



 5 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  3.2.8 Party B shall undertake and complete the operation objectives released
by Party A. The content of objective management includes, without limitation,
the management of the transport capacity contribution of the Driver User, the
management of the service contribution of the Driver User, the management of the
safety of the Driver User, the management of the satisfaction and retention of
the Driver User and other objective management released by Party A.

 

  3.2.9 In the event of any complaint from any passenger, or any traffic
accident, or the receipt by Party A of any complaint or report for Party B's
violation of this Agreement or the Platform Rules during the provision of online
Ride-hailing Services on the Didi Chuxing Platform by any Driver User served by
Party B, Party B shall use its best efforts to cooperate with Party A in the
investigation and evidence collection and assist Party A in handling related
matters.

 

  3.2.10 Party B shall establish consulting service relationships with Driver
User through the Platform, and enter into agreements with Driver User by using
the Consulting Service Agreement template provided by Party A, and exercise
respective rights and fulfill respective obligations in accordance with such
agreements.

 

  3.2.11 Party B shall provide Party A with one copy of the original of the
Consulting Service Agreement executed by Party B and the Driver User as required
by Party A, and shall upload the scanned copy of such agreement to 1 Platform
within 1 working day upon execution of such agreement.

 

  3.2.12 Party B undertakes to provide Driver User free of charge with the
following consulting services, which shall comply with the requirements of the
Platform Rules:

 

  

  3.2.12.1 Assisting Driver User to understand the local laws and regulations on
online Ride-hailing and help the Driver User to judge whether they comply with
relevant laws and regulations, so as to avoid the losses caused by any violation
of the law;

 

  3.2.12.2 Assisting the Driver User in completion of the registration and
supplement of their information on the Platform and the Didi Chuxing Platform,
and ensuring the authenticity of the information entered;

 



 6 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

 

3.2.12.3

Providing Driver User with relevant training services (including, but not
limited to, trainings and education of Platform Rules, Didi Chuxing Platform
Rules, Laws, ethics, service standards, safe operation);

 

3.2.12.3.1 Party B shall establish a perfect safety management system for the
Driver User, which shall be equipped with full-time safety management personnel.
The safety work meeting shall be held once every quarter and the regular safety
meeting shall be held once every month. In the event of any production safety
accident involving death of personnel, serious injury of 3 or more people or
causing adverse social impact, the safety work meeting or the regular safety
meeting shall be held in a prompt manner for analysis and notification;

 

3.2.12.3.2 Establishing safety accident documents, including safety work
meetings and regular safety meetings with meeting minutes, which shall be filed
and kept;

 

3.2.12.3.3 Setting up special funds for safety in production. The responsibility
system for safety in production shall be reviewed on a regular basis, and an
incentive mechanism shall be established in the principles of unity of
responsibility, power and benefit. Well-performed safety management personnel
and drivers shall be rewarded and appraised; a restraint mechanism shall be
established to reduce salaries and impose fines on safety management personnel
and drivers who neglect their duties or do not perform their duties;

 

3.2.12.3.4 Conducting safety management on the operation of the Driver User;
When it is found that the physical conditions of the Driver User are not
suitable to continue driving, timely assisting the Driver User to change their
career choices, preventing the Driver User from driving the vehicle after
drinking, suffering from diseases, fatigue, bad mood or taking drugs that affect
safe driving before taking the job, urging the Driver User to do well in the
daily maintenance and inspection of the vehicle, and warning the Driver User to
arrange working hours reasonably to prevent the Driver User from fatigue
driving;

 

3.2.12.3.5 Providing induction skills training for newly-added drivers,
including travel skills, service specifications, software operation, etc.;
providing rectification plans, working out a repeated training plan, and
organizing the implementation for drivers whose travel service is not up to
standard; conducting repeated safety education, analyzing the Driver User' road
traffic illegal information and accident information monthly, and timely
conducting targeted education and treatment for drivers with illegal records.

 



 7 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

 

3.2.12.4



Providing Driver User with business support (such as replying to and dealing
with Driver User' questions or complaints, etc.); Upgrading the problems that
are difficult to deal with promptly and giving feedback to the relevant person
in charge of Party A to help solve them. 



        3.2.12.5 Arranging regular group construction for the Driver User at
least once a month (in case of holidays, the organization may be preferred on
holidays), so as to well integrate the Driver User with Party B's company and
Didi Chuxing Platform, and enhance the stability of the Driver User' team.      
  3.2.12.6 Party B shall accept Party A's operation communication, and actively
cooperating with Party A's assistance and management in channel operation;
accept Party A's Platform supervision and management, including, without
limitation, supervision and management of safety management, quality control,
experience management and other departments.         3.2.12.7 Accepting the
supervision and complaint from the Driver User and cooperating with the
Platform's investigation work

 

  3.2.12.8 Assisting Driver User in handling any emergencies arising from the
online Ride-hailing Services;

 

3.2.13Party B shall be obliged to assist Party A in the authentication of the
Driver User, including, without limitation, the authentication processes of
interview and vehicle inspection, so as to ensure the smooth authentication
process of compliant Driver User.

 

 



4.

Deposit

 

  4.1 Party B agrees that if Party B is in violation of this Agreement or the
Platform Rules, and the service fees payable to Party B is insufficient to set
off the liquidated damages, late payment penalty or compensation, Party A shall
be entitled to deduct the liquidated damages, late payment penalty or
compensation payable to Party A by Party B from the deposit provided in Article
4.2, and Party A shall issue a receipt to Party B for the amount deducted upon
such deduction.

 

  4.2 Party B shall pay a deposit of RMB50,000 (RMB FIFTY THOUSAND) to Party A
within 7 working days upon approval of access. In the event of any delay in the
payment of such deposit, the access application of Party B shall be terminated,
and Party B shall once again to launch the access application for rejoining.

 

  4.3 In case Party B is required to increase the deposit in accordance with the
provisions of this Agreement, Party B shall pay the additional deposit within 5
working days from the date of the notice from Party A. In case Party B's deposit
is deducted in whole or in part, Party B shall make up the deposit to the amount
specified in this Agreement within 5 working days from the date of the deposit
being deducted.

 



 8 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  4.4 Upon termination or cancellation of this Agreement, if there is no dispute
between Party B and the Driver User, Party A shall refund the outstanding
deposit (without interest) to Party B within 60 days from the receipt and
acceptance by Party A of the voucher of the deposit returned by Party B; if
there is any dispute between Party B and any Driver User, Party A shall refund
the outstanding deposit (without interest) to Party B within 30 days from the
receipt and acceptance by Party A of the voucher of the deposit returned by
Party B subsequent to the settlement of such dispute.

  

  5. Service Fees

 

  5.1 Party A shall evaluate and calculate Party B's service fees based on the
results of its assessment on Party B. Party A shall assess on a monthly basis
the services provided and the performance of this Agreement by Party B in
accordance with Appendix I Driver User Service Company Incentive Punitive Rules
and other Platform Rules on a monthly basis, and pay the service fees based on
the results of such assessment. In the event of any violation of this Agreement
or the Platform Rules by Party B, it shall be deemed as a material defect in
Party B's services. In such case, Party A shall deduct the liquidated damages,
late payment penalty, compensation and other expenses that shall be borne by
Party B from the service fee payable to Party B. If the service fee of the month
when such expenses are incurred is less than the amount of such expenses, Party
A shall be entitled to deduct from the deposit stipulated in Article 4.2 the
liquidated damages, late fees and compensation payable to Party A by Party B

 

  5.2 The Parties shall sign the Confirmation Letter to confirm the amount of
the service fees on a monthly basis. Party A shall pay Party B the current
service fee by the last day of the next month or within 15 working days after
the receipt and acceptance of the special value-added Tax (“VAT”) invoice issued
by Party B for the amount of the current payment and consistent with national
regulations. Except as otherwise agreed by the Parties, all payments under this
Agreement shall be made in RMB. Please refer to Appendix I Driver User Service
Company Incentive Punitive Rules for more information on service fees.

 

  5.3 The foregoing service fees shall be paid to the following account of Party
B through bank transfer:

 

  • Account Name: Sichuan Jinkailong Automobile Leasing Co., Ltd.

 

  • Bank of Deposit: Industrial Bank Co., Ltd.

 

  • Account Number: 431090100100282311

 



 9 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  5.4 Party B shall issue the legal and valid special invoices for value-added
tax to Party A. The requirements for such invoices are as follows:

 

  • Invoice Type: Special VAT invoice

 

  • Invoice Title: Service Fees

 

  • Company Name: Didi Chuxing Technology Co., Ltd.

 

  • Bank of Deposit: Tianjin Pilot Free Trade Zone Branch, China Merchants Bank
Co., Ltd.

 

  • Account Number: 122905939910401

 

  • Company Address: Unit 12, Room 103, Building C, Office Building,
Comprehensive Service Zone, Nangang Industrial Zone, Tianjin
Economic-Technological Development Area, PRC.

 

  • Taxpayer Identification Number: 911201163409833307

 

  • Telephone: 022-59002850

 

  5.5 In the event of any failure in the provision of the special VAT invoice or
of any provision of unqualified special VAT invoice by Party B, the service fee
shall be paid to Party B by Party A subsequent to deduction of the direct losses
that may not be set off due to Party B's failure in the provision of qualified
special VAT invoice.

 

6.Liquidated Damages for Safety Accidents

 

In respect of safety accidents, Party B takes the responsibility to maintain the
industry and social stability. It is forbidden for Party B to organize or cause
mass incidents that affect social public order and harm social public interests,
and it must maintain the industry and social stability. Party B shall promptly
supervise and manage drivers who endanger social stability or cause trouble. In
case of incidents that affect social stability, Party B shall report the time,
main causes, incidents process, number of participants, social impact and
handling of such incidents in a prompt manner. For emergencies, Party B shall
actively cooperate with Didi Chuxing Platform to jointly undertake the matter
for settlement.

 

If the Driver User who has signed a Consulting Service Agreement with Party B
suffers from a death accident while receiving orders on Didi Chuxing Platform to
engage in off-line transportation services of online Ride-hailing Vehicles,
Party B shall compensate Party A based on the deduction for safety accidents as
specified in the Driver User Service Company Incentive Punitive Rules.

 

7.Taxes

 

The taxes incurred by the Parties hereto due to the performance of this
Agreement shall be borne by the Parties respectively.

 



 10 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  8. Intellectual Property Rights

 

Party A has exclusive rights and interests in all the rights, ownership, titles,
interests and intellectual property rights arising from or created by the
performance of this Agreement.

 

  9. Confidentiality

 

Each party shall maintain the confidentiality of all the confidential
information and shall not disclose any confidential information to any third
party without the prior written consent of the other party, except for the
information which (a) is or will be known by the public (which is not disclosed
to the public by the receiving party); (b) is required to be disclosed by the
applicable law or any securities exchange rules or regulations; (c) is necessary
to be disclosed to the counsels or financial consultants by either party in
respect of the transaction under this Agreement, and such counsels or financial
consultants are bound by similar confidentiality obligations hereunder.
Disclosure of any confidential information by an employee or agency employed by
either party shall be deemed to be a disclosure of such confidential information
by that party, and the party shall be liable for breach of this Agreement. This
provision shall survive any change or the termination of this Agreement for any
reason.

 

  10. Representations and Warranties

 

  10.1 Party A represents and warrants as follows:

 

  10.1.1 Party A is a company duly incorporated and validly existing under the
Laws of China;

 

  10.1.2 The execution and performance of this Agreement by Party A is within
the scope of its corporate capacity and its business scope approved by and
registered with competent authorities; Party A has taken necessary corporate
actions and has been duly authorized and has obtained the consent and approval
from third parties and governmental agencies, and will not be in violation of
any Laws or other restrictions binding upon Party A.

 

  10.1.3 This Agreement constitutes the legal, valid and binding obligations of
Party A and may be enforced in accordance with its terms.

 

  10.2 Party B represents and warrants as follows:

 

  10.2.1 Party B is a company duly incorporated and validly existing under the
Laws of China;

 

  10.2.2 Party B is in good standing and has not been included in the Lists of
Enterprises with Abnormal Operations and the List of Enterprises with Serious
Illegal and Dishonest Acts;

 



 11 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  10.2.3 The execution and performance of this Agreement by Party B is within
the scope of its corporate capacity and its business scope approved by and
registered with competent authorities; Party B has taken necessary corporate
actions and has been duly authorized and has obtained the consent and approval
from third parties and governmental agencies, and will not be in violation of
any Laws or other restrictions binding upon Party B.

 

  10.2.4 This Agreement constitutes the legal, valid and binding obligations of
Party B and may be enforced in accordance with its terms.

 

11.Termination

 

  11.1 In the following cases, either party may terminate this Agreement
immediately by written notice to the other party, and this Agreement shall
terminate as of the date on which such party gives such written notice of
termination:

 

  11.1.1 The other party ceases to carry on business or goes into liquidation
(other than the voluntary liquidation for the purpose of reorganization or
combination of bona fide bankruptcy with prior written consent of such party) or
dissolution;

 

  11.1.2 The other party is unable to pay its debts as they become due, or has a
receiver, administrative receiver or administrator (or any similar person
provided by the Laws of the place where the company is located or incorporated)
appointed for bankruptcy of all or any part of its property, or will go into any
bankruptcy;

 

  11.1.3 Unless otherwise agreed, the other party is in violation of any
provision of this Agreement and fails to remedy such violation within 30 days
from the receipt of notice of such violation from such party (if capable of
remedy);

 

  11.1.4 The other party breaches the Agreement, and such party may terminate
this Agreement in accordance with this Agreement or the Platform Rules.

 

  11.2 In the event of any changes in industry policies, industry restrictions,
business strategy adjustments and/or business adjustments, the Parties shall
notify the other party at least 30 days in advance to terminate this Agreement.
This Agreement shall terminate as of the date of termination specified in the
notice of termination. If this Agreement terminates pursuant to this Article, in
addition to the payment of the amount incurred and confirmed under this
Agreement to the other Party, the Parties shall not be liable for the
termination of this Agreement, including, but not limited to, payment of late
payment penalty, liquidated damages, compensation and other fees.

 

  11.3 In the case of a written notice 15 days in advance from either party to
the other party and a payment of the liquidated damages of RMB10,000 (RMB TEN
THOUSAND), this Agreement shall terminate as of the date of termination stated
in the notice of termination.

 



 12 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  11.4 The period from the effective date of the Agreement to the end of the
next two calendar months (e.g., if the Agreement becomes effective on May 3, the
period will be from May 3 to July 30) shall be regarded as the probation period
of the cooperation between the Parties. During such period, if any party
considers that the other party could not satisfy its demands, such party
reserves the right to terminate this Agreement at any time, and this Agreement
shall terminate as of the date of service of the written notice from one party
to the other party.

  

  11.5 Party A shall assess Party B's service level on a monthly and quarterly
basis in accordance with the service standards published by the Platform Rules.
Upon assessment of Party A, .if Party B has failed to satisfy the agreed
standard of Appendix I Driver User Service Company Incentive Punitive Rules,
Party A is entitled to terminate the Agreement by written notice to Party B, and
this Agreement shall terminate as of the date of service of such written notice.

 

  11.6 Upon the termination of this Agreement, Party A is not obliged to retain
any information on the Platform or provide such information to Party B; but
Party A is entitled to retain Party B's registration data and Party B's data in
connection with the driver services during the Period of Cooperation. Upon the
termination of the Agreement, in the event of any violation by Party B of this
Agreement or the Platform Rules during the Period of Cooperation, Party A is
still entitled to exercise its rights under this Agreement to prosecute Party B
for such violation

 

 

11.7 



Upon the termination of this Agreement, Party B shall remove and delete any
information or signs related to Didi contained in the materials in the building,
equipment, furnishings inside and outside Party B's premises and materials
published by Party B in any form.



        11.8 No matter for what reason this Agreement is terminated, Party B
shall properly communicate with the Driver User it serves. The agreements and
disputes between Party B and the Driver User it serves shall have nothing to do
with Party A.

 

12.Liability for Breach

 

  12.1 The following acts constitute Class A breaches, and in the event of any
breach below by Party B, it shall immediately remedy the breach, and Party A is
entitled to send the Confirmation Letter of Breach by Partners of Platform to
Party B:

 

  12.1.1 Party B fails to cooperate with Didi's staff, for example:

 

  12.1.1.1 Party B is in violation of Article 3.1.4.1, and fails to provide more
information or documentary evidence as required by Party A;

 

  12.1.1.2 Party B is in violation of Article 3.2.9, and fails to cooperate with
Party A in the investigation and evidence collection or to assist Party A in
handling related matters;

 



 13 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  12.1.1.3 Party B fails to affix its seal on the reply letter of the
Confirmation Letter of Breach by Partners of Platform, or fails to provide Party
A with such original sealed letter;

 

  12.1.1.4 Other noncooperation with Didi's staff by Party B.

 

  12.1.2 In case any Driver User terminates the Agreement in accordance with the
requirements of the Consulting Service Agreement and removes the binding with
Party B on the Platform, Party B delays to remove such binding without
reasonable reasons;

 

  12.1.3 Party B fails to offer any award or preferential to any Driver User as
promised in any form without any reason;

 

  12.1.4 Party B is in violation of Article 3.2.7, and fails to notify Party A
of any change or invalidity of any material, information, contact information
provided to Party A at least 3 working days prior to such change or invalidity;

 

  12.1.5 Party B is in violation of Article 3.2.11, and fails to upload the
scanned copy of the Consulting Service Agreement to the Platform within 1
working day upon execution of such Agreement with any Driver User;

  

 

12.1.6

Party B disseminates any information not published through Didi's official
channels, or disseminates rumors relating to Didi;





        12.1.7 The Driver User who provides the service fails to carry the
"Transport License for Booking Taxis Online" and "Driver's License for Booking
Taxis Online" in accordance with the regulations;

 

  12.1.8 Party B conducts other Class A breaches specified in the Platform
Rules.

 

  12.2 The following acts constitute Class B breaches, and in the event of any
breach below by Party B, it shall immediately remedy the breach, and Party A is
entitled to request Party B to pay the liquidated damages of an amount from
RMB1,000 (RMB ONE THOUSAND) to RMB5,000 (RMB FIVE THOUSAND) based on the
consequences of the breach, and send the Confirmation Letter of Breach by
Partners of Platform to Party B:

 

  12.2.1 In the event of any Class A breach, and Party B fails to remedy such
breach in a timely manner or within the time limit notified by Party A, or the
Agreement is still breached upon the completion of the remedy;

 

  12.2.2 In the event of three times of Class A breaches in 12 consecutive
calendar months, the Class A breach for the third time shall be regarded as a
Class B breach;

 



 14 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  12.2.3 The breach provided in Article 12.1.4 occurs twice in 12 consecutive
natural months;

 

  12.2.4 Party B is in violation of Article 3.1.5 and publishes any information
irrelevant to the driver service or any information of malicious competition and
other information that may disrupt the normal transaction order of the Platform,
or any information that violates the Laws or the public interests or may harm
the legitimate interests of the Platform and/or other third parties;

 

  12.2.5 Party B is in violation of Article 3.2.10, and fails to perform its
obligations to any Driver User under the Consulting Service Agreement with such
Driver User;

 

  12.2.6 Party B charges any management fee, subordination fee, performance bond
and other fees against any Driver User in any form and on any ground other than
those fees under the Consulting Service Agreement; or Party B charges any fee of
RMB200.00 (TWO HUNDRED YUAN) or more against the Driver User each time in any
form and on any ground other than those fees under the Consulting Service
Agreement, without the prior written consent of Party A and the prior notice on
the Platform, except for the collection of social insurance premiums required to
be paid by Party B on behalf of the Driver User; or in case Party B charges any
fee of less than RMB200.00 (TWO HUNDRED YUAN) against the Driver User each time
in any form and on any ground other than those fees under the Consulting Service
Agreement, without the prior written notice to Party A and the prior notice on
the Platform, Party A is entitled to inspect the charged items reported to Party
A by Party B from time to time. If Party A determines that the fees charged by
Party B are substantially management fee, subordination fee, performance bond
and other prohibited fees against the Driver User in any disguised form, and
Party B fails to provide conclusive evidence proving that such fees are charged
for the benefit of Driver User, it shall be deemed as a breach by Party B under
this Article;

 

  12.2.7 Party B conducts other Class B breaches specified in the Platform
Rules.

 

  12.3 The following acts constitute Class C breaches, and in the event of any
breach below by Party B, it shall immediately remedy the breach, and Party A is
entitled to request Party B to pay the liquidated damages of an amount from
RMB5,000 (RMB FIVE THOUSAND) to RMB50,000 (RMB FIFTY THOUSAND) based on the
consequences of the breach, and send the Confirmation Letter of Breach by
Partners of Platform to Party B:

  

  12.3.1 In the event of any Class B breach, and Party B fails to remedy such
breach in a timely manner or within the time limit notified by Party A, or the
Agreement is still breached upon the completion of such remedy;

 

  12.3.2 In the event of three times of Class B breaches in 12 consecutive
calendar months, the Class B breach for the third time shall be regarded as a
Class C breach;

 



 15 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  12.3.3 Party B makes false publicity in violation of the Platform Rules
(including, but not limited to, exaggerated scale of company, exaggerated
advertisement or services or preferential with false promises, etc., misleading
the Driver User with false facts such as order preference from Didi);

 

  12.3.4 Party B is in violation of Article 10.2 and fails to satisfy Party A's
cooperation requirements for consulting companies;

 

  12.3.5 Except for the provisions in Article 12.2.6, Party B enters into other
agreements in any form other than the Consulting Service Agreement on the
Platform, or restricts the Driver User' rights or add their obligations in any
form, without prior written consent of Party A;

 

  12.3.6 Party B forces the Driver User to transact any business irrelevant to
Didi or forces the Driver User to have unreasonable consumption;

 

  12.3.7 Party B disseminates any information not published through Didi's
official channels, or disseminates rumors relating to Didi and causes material
adverse effects to Didi (e.g., any losses incurred to the Driver User);

 

  12.3.8 Party B insults, intimidates, threats, cheats and forces the Driver
User;

 

  12.3.9 Party B publishes regulations inconsistent with Didi's business
policies and the Platform Rules;

 

  12.3.10

Where the driver user who provides the service has not obtained the "Driver's
License for Booking Taxis Online" or the driver providing the service offline is
inconsistent with the information of the driver user online;



 

12.3.11Party B conducts other Class C breaches specified in the Platform Rules.

 

  12.4 The following acts constitute Class D breaches and in the event of any
breach below by Party B, Party B shall immediately remedy the breach, and Party
A is entitled to request Party B to pay the liquidated damages of not less than
RMB50,000 (RMB FIFTY THOUSAND) based on the consequences of the breach, and send
the Confirmation Letter of Breach by Partners of Platform to Party B, and
terminate the Agreement:

 

  12.4.1 In the event of any Class C breach and Party B fails to remedy such
breach in a timely manner or within the time limit notified by Party A, or the
Agreement is still breached upon the completion of such remedy;

 

  12.4.2 In the event of three times of Class C breaches in 12 consecutive
calendar months, the Class C breach for the third time shall be regarded as a
Class D breach;

 



 16 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

 

12.4.3







Party B is in violation of Article 3.2.7 and provides false materials or
information to Party A;





        12.4.4 Party B forges, alters or uses forged, altered or invalid
"Transport License for Booking Taxes Online" and "Driver's License for Booking
Taxes Online" to engage in business activities of Ride-hailing Vehicles;

 

  12.4.5 Party B indulges the Driver User' violation of the Platform Rules,
assist the Driver User in cheat, jobbery and other illegal activities
inconsistent with the purposes of the cooperation;

  

  12.4.6 Party B or Party B's Affiliates use or use in disguised form the
company name, trade name, trademark and logo of Party A or Party A's Affiliates
without the consent of Party A or Party A's Affiliates or fail to use such
names, trademark or logo as agreed, or Party B uses the company name and logo
similar to above trademarks and logo (if Party A or Party A's Affiliates
consider that the company name or logo used by Party B or Party B's Affiliates
is similar to the trade name or trademark of Party A or Party A's Affiliates,
Party A may notify Party B and Party B's Affiliates to change its name. If Party
B or Party B's Affiliates fail to take measures within 20 days from the receipt
of such notice, it shall be deemed as a use of trademark and logo similar to
those of Party A or Party A's Affiliates).

 

  12.4.7 Party B or Party B's Affiliates conduct illegal or criminal activities
through the partnership with Didi;

 

  12.4.8 Party B, Party B's shareholders, legal representatives, senior
management or Party B's Affiliates make illegal profits through their
relationship with the Didi's staff (including, but not limited to, relatives,
couples, friends);

 

  12.4.9 Party B or Party B's shareholders, legal representative, senior
management or Party B's Affiliates are in violation of the provisions of the
Trust and Integrity and Commercial Anti-Bribery Agreement between the Parties;

 

  12.4.10 Party B charges any fee against the Driver User in the name of Didi;

 

  12.4.11 Party B forces the Driver User to transact any business irrelevant to
Didi or forces the Driver User to have unreasonable consumption, which causes
material adverse effects to Didi or causes adverse social effects (including but
not limited to collective complaints, illegal assembly, petitions, march, sit-in
or containment of Didi by Driver User, news media releases, etc.);

 

  12.4.12 Party B, Party B's staff or Party B's Affiliates are in violation of
Article 9 and discloses Party A's confidential information to third parties in
any form;

 



 17 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  12.4.13 In consideration of the fact that Party B will inevitably disclose the
confidential information to a third party when Party B cooperates with the
entity which has a competitive relationship with Party A, hence, Party B or
Party B's Affiliates shall not cooperate with any entity competitive with Party
A (including but not limited to Meituan, Ucar, Yongche, IZU and Caocao, etc.) in
any form without prior written notice to and confirmation by Party A;

 

  12.4.14 For the same reason as in the proceeding clause, Party B shall not
introduces the entities which has a competitive relationship with Didi
(including but not limited to Meituan, CAR, Yongche, IZU and Caocao, etc.) to
the Driver User, and induces the Driver User to conduct activities directly
competing or conflicting with Didi;

 

  12.4.15 Party B instigates and organizes the Driver User to conduct illegal
assembly, petition, march, sit-in or containment of Didi, etc. in any form, or
any collective complaints, illegal assembly, petitions, marches, sit-in or
containment of Didi and other mass disturbances by the Driver User are incurred
by the products or services provided by Party B;

 

  12.4.16 Party B disseminates any information not published through Didi's
official channels, or disseminates rumors and causes material adverse effects to
Didi (including but not limited to collective complaints, illegal assembly,
petitions, marches, sit-in or containment of Didi by Driver User, and News media
releases, etc.);

 

  12.4.17 Party B maliciously slanders other companies or takes other mean
measures to disrupt the market order and conducts unfair competition:

  

  12.4.17.1 Party B disseminates other rumors to maliciously slander other
companies;

 

  12.4.17.2 Party B dispatches undercover personnel to other companies to
disrupt the operation order of other companies and solicits the Driver User or
management personnel of other companies;

 

  12.4.17.3 Party B conducts other activities of unfair competition which
seriously disrupt the market order;

 

  12.4.18 Party B conducts other Class D breaches stipulated in the Platform
Rules;

 

  12.5 In the event of any breach of the terms of this Agreement by either
party, the breaching party shall remedy such breach within the time limit
notified by the observing party. In the event of any losses incurred to the
observing party, in addition to the corresponding liability for breach under the
Agreement, the breaching party shall also be liable for the compensation for
such losses (including, but not limited to, the losses incurred to the
counterparty by such breach, the legal costs, notarial fees, appraisal fees, the
attorney's fee, the travel expenses, etc., arising from the investigation and
affixation of the liabilities of the breaching party by the counterparty)
.Unless any party is in violation of the confidentiality clause, in any case,
neither party shall be liable for any indirect, punitive claims, or claims for
losses of commercial profits, or damages for business losses of the company or
any third party arising from this Agreement, or for any loss or inaccuracy of
data of any form, whether based on Agreement, tort or any other legal principle,
even though the party has been informed of the possibility of such damage.

 



 18 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  12.6 In case Party B is in violation of this Agreement or the Platform Rules,
Party A is entitled to take measures such as suspending the provision of
Platform services, permanently ceasing the provision of Platform services,
and/or temporarily closing and permanently closing the corresponding functions
of a driver service company.

 

  12.7 In case any act of either party is in violation of several provisions of
this Agreement at the same time, the observing party is entitled to choose one
provision as the basis for the investigation and affixation of the liability for
breach of the breaching party. In case several acts of either party are in
violation of several provisions of this Agreement at the same time, the
observing party is entitled to investigate and affix the liability for breach of
the breaching party in accordance with each provision violated.

 

  12.8 In the event of several valid agreements between Party A and Party B, any
act of either party is in violation of such agreements between the Parties at
the same time, the observing party is entitled to choose to investigate and
affix the liability for breach of the breaching party in accordance with all
provisions of all of such agreements or provisions of part of such agreements.

 

13.Governing Law; Dispute Settlement

 

  13.1 The execution, validation, interpretation, performance, modification and
termination of this Agreement and the settlement of disputes under this
Agreement shall be governed by the Laws of China.

 

  13.2 Any dispute arising from the interpretation and performance of the terms
of this Agreement shall be settled by the Parties through negotiation in good
faith. If the Parties fail to reach an agreement on the settlement of such
dispute within 30 days from the date when either party requires for such
negotiation, such dispute may be submitted to Beijing Arbitration Commission for
arbitration in accordance with its arbitration rules in force then. The arbitral
award shall be final and binding upon the Parties.

 



  13.3 During the settlement of the dispute, the Parties shall continue to fully
perform this Agreement, except for the matters in dispute.

 



 19 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

14.Notices

 

  14.1 All the notices and other communications to either party hereto required
or permitted hereunder shall be made in Chinese, and served by personal delivery
or by registered mail with postage prepaid, commercial courier service or by
e-mail to the address of the party specified in this Agreement. The date on
which such notice shall be deemed to have been served upon such Party shall be
determined as follows:

 

  14.1.1 Notices given by personal delivery, registered mail with postage
prepaid or commercial courier service shall be deemed effectively served on the
date of receipt or rejection at the designated address for notices;

 

  14.1.2 Notices given by e-mail shall be deemed effectively served when the
mail enters into the addressee's e-mail address contained in this article or at
the time of the receipt of the system prompt for the failed transaction in the
case of the invalidation of receiver's e-mail address.

 

  14.2 For the purpose of notices, the contacts and contact information
designated by the Parties are as follows:

 

  14.2.1 Party A's contacts: (Telephone/Mobile Number:)

 

 Contact Address:

 

 E-mail:

 

  14.2.2 Party B's contacts: Xiuqing Yang (Telephone/Mobile Number: 18957991523)

 

Contact Address: Jinkailong Laobing Travel, Floor 1, No. 511, Dahecang, Xingshi
Road, Wuhou District, Chengdu, Sichuan, PRC.

 

 E-mail: 625617337@qq.com

 

  14.3 In the event of any change to the contacts, address or e-mail address of
either party, such party shall notify the other party at least 3 working days in
advance by the means provided in this article. Otherwise, the original address
or e-mail address shall still be the valid address for notices.

 

15.Force Majeure

 

  15.1 “Force Majeure” means an event beyond the reasonable control of the
Parties, unforeseeable or even foreseeable, but unavoidable by the Parties to
the Agreement, which prevents, affects or delays the performance by either party
of its obligations under this Agreement in whole or in part. Such event
includes, but is not limited to, natural disaster, war, fire, riot, strike,
Internet connection failure, computer system failure, communication failure,
computer virus, hacker attack or any other similar events that shall be
considered as events of force majeure in accordance with commercial practices.

 



 20 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  15.2 The affected party may temporarily suspend the performance of its
obligations under this Agreement until the effects of the event of force majeure
are eliminated. The affected party shall fully notify the other party in writing
of the occurrence of such event of force majeure in a timely manner, notifying
the other party of the possible effects of such event on this Agreement, and
shall use its best efforts to eliminate such event and mitigate its adverse
effects, and provide the written evidence issued by relevant notary office
within a reasonable period. Upon the fulfillment of the aforesaid obligations,
the affected party shall not be liable to the other party for the breach within
the scope of effects of such event of force majeure.

 

  15.3 In case the event of force majeure sustains for more than 20 days, either
party is entitled to terminate this Agreement unilaterally by written notice,
and this Agreement shall terminate from the date on which such party gives such
written notice of termination.

 

  16. Independent Contractor

 

Nothing in this Agreement shall be deemed to create any joint venture,
partnership, or agency relationship between the Parties. Without the written
consent of the authorized representative of the other party, neither party is
entitled to execute any agreement on behalf of the other party or cause the
other party to be bound by any law or borrow money or incur any liability or
obligation on behalf of the other party hereto. Each party shall be solely
liable for the actions of its employees and contractor employed for the purposes
of the promotional activities.

 

  17. Data and Privacy Protection

 

The collection, storage and maintenance by either party of the third-party data,
personal data or information obtained as a result of the execution or
performance of this Agreement shall comply with all applicable Laws, regulations
or rules.

 

  18. Business Principles

 

  18.1 Party B warrants that it does not give or offer any gift to any employee,
agent or representative of Party A, and that there is no other improper interest
transfer (including but not limited to giving material benefits or other
non-material benefits in the form of gifting or lending or at a price
significantly higher or lower than the market price) with the aforesaid persons,
and it will not offer or grant such items or carry out improper benefits
transfer in the future, in order to obtain any business from Party A, or to
affect the aforesaid persons in the aspects of the terms, conditions or
performance of any purchase agreement or order (including but not limited to
this Agreement) between the Parties.

 



 21 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  18.2 Party B warrants and undertakes that it will strictly abide by the
commercial anti-bribery Laws and regulations in force in China and provisions
for anti-corruption in all applicable Laws and regulations including the Foreign
Corrupt Practices Act (FCPA) of the United States, and it shall not provide any
bribes to any government official, employee of state-owned enterprises or public
agency during the performance of this Agreement. Any violation of this article
by Party B shall be considered as a material breach of the Agreement, and Party
A is entitled to immediately terminate the Agreement and the cooperation
relationship between the Parties, and request Party B to pay the liquidated
damages of RMB50,000 (RMB FIFTY THOUSAND) and indemnify for all losses incurred
to Party A thereby.

 

  18.3 Party A's e-mail address for receiving the report of any violation of
Code of Business Conduct is jubao@didiia.com. In the event of any violation of
its Code of Business Conduct found by Party A, Party B shall cooperate with
Party A in the investigation as required by Party A. If Party B fails to
cooperate with Party A in such investigation, it shall be deemed as a material
breach by Party B. In such case, Party A is entitled to immediately terminate
the Agreement and the cooperation relationship between the Parties, and request
Party B to pay the liquidated damages in the amount of RMB50,000 (RMB FIFTY
THOUSAND) and indemnify for all losses incurred to Party A thereby.

  

  19. Transfer

 

During the term of the Agreement, neither Party may assign, or transfer its
rights and obligations under this Agreement in whole or in part, without the
prior written consent of the other Party. However, Party A may transfer its
rights and obligations under this Agreement to any of its Affiliates in whole or
in part with the written notice to Party B, and Party B irrevocably agrees and
permits Party A's such rights, provided that Party A shall ensure that such
transferee or assignee will comply with relevant laws and regulations, and
ensure that Party B is exempt from any liability and consequences arising from
any violation of applicable Laws and regulations by such transferee or assignee,
and Party A shall indemnify for the losses incurred to Party B thereby.

 

  20. Severability

 

If any one or more provisions contained in this Agreement is held to be invalid,
illegal or unenforceable in any way in accordance with any law or regulation,
the validity, legality or enforceability of the remaining provisions in this
Agreement shall not in any way be affected or impaired. Such invalid, illegal or
unenforceable provision shall be replaced by a valid, legal or enforceable
provision that has similar economic effects of such invalid, illegal or
unenforceable provision by the Parties through good faith negotiation to the
fullest extent permitted by Laws and expected by the Parties.

 

  21. Composition, Modification and Supplement of the Agreement

 

  21.1 All Platform Rules are an integral part of this Agreement. In the event
of any inconsistence between the Platform Rules and this Agreement, the Platform
Rules shall prevail. If Party B signs this Agreement and uses the Platform, it
shall accept to be bound by the Platform Rules. Party A is entitled to develop
and revise the Platform Rules pursuant to the operation of the Platform. For the
formulation and revision of the Platform Rules that may affect Party B's rights
and obligations, Party A will notify Party B in writing via email 10 days prior
to the implementation of the new Platform Rules, and Party B shall decide
whether to continue to perform this Agreement within 10 days from the date of
receipt of the notice via email. If Party B rejects the new Platform Rules, it
shall send a written application for the termination of this Agreement to Party
A within 10 days from the date of receipt of such notice. If Party B fails to
propose the termination of this Agreement or continues to log in and use the
Platform within such 10-day period, it shall be deemed to agree to the new
Platform Rules. The new Platform Rules shall become effective as of the
effective date specified in the Platform Rules, and Party B shall strictly abide
by the new Platform Rules as of the effective date.

 



 22 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  21.2 Except for the Platform Rules, any modification and supplement to this
Agreement shall be signed by the Parties in writing. The modified and
supplemented agreements signed by the Parties in connection with this Agreement
shall be an integral part of this Agreement and shall have the same legal effect
as this Agreement.

  

  22. Limited Liability

 

  22.1 Party A only provides the Platform, and Party B shall select (at its own
discretion) the Driver User to establish the consulting service relationship.
Any dispute or controversy arising from the consulting services between Party B
and any Driver User shall be settled by Party B and the Driver User, and Party A
shall neither be liable for such dispute, nor be liable for the losses incurred
to Party B and the Driver User during the provision of the consulting service by
Party B to the Driver User.

 

  22.2 Party A shall only conduct a formal review for the materials submitted
and the information published by Party B. The approval by Party A shall not
represent that Party A acknowledges the authenticity and legality of such
material and information. In the event of any loss incurred to Party A or any
third party due to any false materials and information provided by Party B,
Party B shall be liable for compensation and shall be liable to Party A for the
breach.

 

  22.3 Party B has fully understood the functions and characteristics of
services of the Platform prior to use of the Platform and agrees that Party A
shall not be liable to Party B for any defect in the software, insufficiency of
function or any necessary improvement.

 

  22.4 Party B's use of the Platform and acquisition of any information by using
the Platform are solely at Party B's independent judgment and is at Party B's
own risk (including but not limited to the losses caused by damage to Party B's
computer system or mobile phone system or loss of data.)

 



 23 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  23. Validation and Term

 

This Agreement shall become effective as of the effective date. Unless this
Agreement shall be terminated early in accordance with this Agreement or other
agreements signed by the Parties, this Agreement shall be valid from the
effective date to April 30, 2020.

 

  24. Miscellaneous

  

  24.1 The expressions of “not less than”, “no more than” and “within” in this
Agreement, include the given figure; the expressions of “N working days in
advance”, “within N working days”, “N days in advance”, “within N days”, include
the Nth working day and the Nth day.

 

  24.2

This Agreement shall be executed in triplicate, which shall be equally
authentic, with two original copies for Party A and one original copy for Party
B.

 

 

Appendix I Driver User Service Company Incentive & Punitive Rules

Appendix II Agreement for Didi Chuxing Partners on Honesty & Integrity and
Anti-Commercial Bribery

Appendix III Code for Cooperation between Driver User Service Company and
Third-Party Service Provider

 

 

— [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]—

 



 24 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

Party A (seal and signature): /s/ Didi Chuxing Technology Co., Ltd. [Corporate
seal attached hereto] Party B (seal and signature): /s/ Sichuan Jinkailong
Automobile Leasing Co., Ltd. [Corporate seal attached hereto] Date of signing:
March 26, 2019 Date of signing: March 26, 2019

 



 25 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

Appendix I: Driver User Service Company Incentive & Punitive Rules

 

Applicable cities:

 

Cities opened to all the driver user service companies of Didi Platform (i.e.
Party B in the Consulting Service Contract, hereinafter referred to as "DMP")

 

Applicable object:

 

All DMP companies cooperating with our company in the city

 

Applicable period:

 

Effective from now on until Party A pushes an updated version in accordance with
this Consulting Service Contract

 

Incentive & Punitive rules for services:

 

1. Reward for monthly service fees: accessing the Driver User's KPI such as
safety incidents, per capita service points, proportion of online time during
peak hours, monthly retention rate, CPO, etc. while comprehensively considering
the service quality furnished by DMP company for Driver User.

 

Reward for monthly service fees = reward standard value × sum of the effective
days that the Driver User has been served accumulatively during the month ×
monthly assessment coefficient - deduction for safety incidents - other
liquidated damages

 

2. Quarterly assessment: conducting quarterly assessment through DMP default,
quarterly assessment grade and driver user satisfaction, and rewarding DMP with
rights and interests or punishing it accordingly.

 

Quarterly assessment item Impact on DMP's rights and interests DMP default

1. When DMP generates a first-grade default record in the quarter, the quarterly
assessment grade cannot be rated S and A;

2. If there is a second-grade default record, the quarterly assessment grade
cannot be rated S, A and B;

3. If there is a three-grade default record, the quarterly assessment grade is
D;

4. If there is a four-grade default record, the quarterly assessment grade is D
or eliminated.

 

Quarterly assessment grade If the quarterly assessment grade of DMP is D twice
or C three times in the year, the Platform is entitled to eliminate the DMP.
Driver user satisfaction If the satisfaction result is excellent and the
quarterly assessment grades are S, A and B, the DMP is entitled to supplement
rights and interests to the Driver User.

 

III. Explanation of Nouns:

 

The definitions of relevant nouns in these Rules are as below:

 

  (1) Reward Standard Value *: daily per capita cost for self-employed drivers
on various city Platforms.

 

* The city's reward standard value is calculated by referring to the data of the
previous quarter and will be displayed on DMP product Platform.

 



 26 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  (2) Sum of the effective days that the Driver User has been served
accumulatively during the month: the sum of the effective days when the Driver
User is activated in the DMP product Platform. The days when the Driver User is
transferred in are counted as effective days, and the days when the Driver User
is transferred out are not counted as effective days.

 

  (3) Monthly assessment coefficient: calculate the scores of five key
indicators (safety incidents, per capita service points, proportion of online
time during peak hours, monthly retention rate, CPO) and add them to obtain
monthly assessment score. The monthly assessment coefficient may be gained based
on the monthly assessment score corresponding to the monthly assessment
coefficient matrix. The matrix is unified nationwide, specifically as below:

 

Interval of monthly assessment score Monthly assessment grade Monthly assessment
coefficient [80,100) S 1.5 [60,80) A 1.25 [40,60) B 1 [20,40) C 0.75 [0,20) D
0.5

 

The rules for calculating the point of each indicator of monthly assessment
score are as below:

 

Indicator Safety
incidents Per capita
service point Monthly
retention rate

Proportion of
online time
during peak
hours

 

CPO Weight point of each indicator Deduction 30 25 30 15 Rules for calculating
the point of each indicator

Deduct points from the reward for the monthly service fees based on the safety
incidents level generated by the Driver User served by DMP. See the explanation
of nouns (4) for details.

 

1. Establish the indicator score matrix by taking the average value of the
Driver User served by DMP in the city in the previous quarter as the median
value for the above 4 indicators.

2. Each DMP company can calculate the point of each indicator by referring to
the indicator score matrix based on the actual data of each indicator in the
month.

(The average value and indicator score matrix of the above 4 indicators of each
city in the previous quarter will be displayed and updated quarterly on DMP
product Platform. The data will only be displayed to two decimal places, and the
actual data will be subject to the Platform's calculation results. )

 



 27 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  (4) Deduction for safety incidents: if the Driver User served by DMP company
generate safety incidents (subject to Platform records), DMP shall be deducted
points based on the safety incidents level. The deduction table for safety
incidents is as follows (unified nationwide):

 

Safety incidents level Safety incidents type Deducted point Level 1 Life safety
20 Level 2 Life-endangered/serious personal safety 10 Level 3 General
personal/property safety 5 Level 4 Order safety 3 Level 5 Others/incidents
irrelevant with the Platform 1

 

  (5) Per capita service point: the sum of the service points of the Driver User
served by DMP/the total number of driver users served by DMP. The explanation is
as below:

 

1. Calculation node for service point and total number of driver users: Driver
User's last day of the month in the company's system.

2. If the local city preferentially enjoys an online contribution score, the
service score of the preferential driver user = (service score of contribution
score -80)x2.

 

  (6) Monthly retention rate = 1- number of drivers canceling the agreement in
the current month/(number of drivers at the beginning of the month + number of
new drivers in the month) *100%

 

  (7) Proportion of online time during peak hours = sum of actual online time of
the Driver User during peak hours/sum of online time of the Driver User during
peak hours *100% (peak hours: 5 hours in national unified standard, daily
morning peak 7:00-8:59, evening peak 16:00-18:59)

 

  (8) CPO: sum of the number of consulting work orders from the Driver User/ sum
of the number of orders completed by the Driver User *100%.

 

  (9) Deduction for safety incidents: deduct from the reward for monthly service
fee as per the safety incidents level of the Driver User generated by DMP
company.

 

The deduction form for safety incidents is as below (unified nationwide):

 

Safety incidents level Safety incidents type Deducted amount (yuan) Level 1 Life
safety 10000 Level 2 Life-endangered/serious personal safety 5000 Level 3
General personal/property safety 2500 Level 4 Order safety 1500 Level 5
Others/incidents irrelevant with the Platform 500

 



 28 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  (10) Driver User served by DMP: the activated Driver User who has signed the
Consulting Service Agreement with DMP include only the normal-state Driver User,
excluding the drivers who are in standby mode and the normal blocking mode
(those who are subject to the short-term blocking of Didi Chuxing Platform and
suspend receiving orders due to violation of the rules of Didi Chuxing Platform
or for other reasons). Driver Users served by DMP are specifically divided into
two types based on the DMP city-opening strategy of the Platform:

 

1. In cities opened where a single-person license is compliant, referring to the
Driver User who has orders in Xiaoju Online Ride-hailing Marketplace and is in
an activated state, has a driver's license for reserving taxis online, has
supplemented and uploaded the license on Didi's owner's personal data page,
which has passed the verification of Didi Platform.

 

2. In cities opened where there are no limitations on compliance of one or two
licenses, referring to the Driver User who has orders in Xiaoju Online
Ride-hailing Marketplace and is in an activated state.

 

  (11) In cities opened where a single-person license is compliant, it refers to
the city that requires the Driver User served by DMP to have a driver's license
for reserving taxis online based on the Platform's DMP city-opening policy. The
list of specific cities shall be subject to the announcement of the Platform.

 

  (12) In cities opened where there are no limitations on compliance of one or
two licenses, it refers to the city that does not require the Driver User served
by DMP to have a driver's license for reserving taxis online and or his/her
vehicles to have a road transport license for reserving taxis online based on
the DMP opening strategy of the Platform. The list of specific cities shall be
subject to the announcement of the Platform.

 

  (13) Activation: the Driver User has successfully registered on Didi Chuxing
Platform and is in the order receiving state.

 

  (14) Other liquidated damages: liquidated damages, late fees and compensation
payable by DMP Company for violating the Consulting Service Contract signed with
Party A or Platform Rules for DMP products.

 

  (15) Quarterly assessment score = sum of quarterly monthly assessment points
÷3

 

  (16) Quarterly assessment grade: quarterly assessment grade may be obtained
based on the quarterly assessment score and corresponding quarterly assessment
grade matrix. The matrix is unified nationwide, specifically as below:

 

Interval of quarterly assessment score Quarterly assessment grade [80,100] S
[60,80] A [40,60] B [20,40] C [0,20] D

 

DMP Default: DMP default records shall be subject to the Platform's
responsibility judgment date and shall be included in the assessment of the
current quarter. (For specific default clauses, please refer to the Consulting
Service Contract.)

 

Driver User Satisfaction: the Platform will conduct a questionnaire survey on
the satisfaction of the Driver User served by DMP company, the survey frequency
is once every quarter, and the survey content is the degree of completion of DMP
company's responsibilities.

 

Elimination: Party A shall be entitled to unilaterally rescind the Consulting
Service Contract with DMP.

 

In the Year: any 12 natural months during the Period of Cooperation (including
the renewal period).

 



 29 / 35 

 

 



Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005 

 

Appendix II:

 

Agreement for Partners on Honesty & Integrity and Anti-Commercial Bribery

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Party B: Sichuan Jinkailong Automobile Leasing Co., Ltd.

 

To build a fair and honest business cooperation ecology, the cooperating Parties
hereby make and enter into the honesty & integrity and anti-commercial bribery
agreement binding on both Parties.

 

To ensure stricter compliance with the provisions of Laws and regulations
concerning the prohibition of commercial bribery, maintain common interests, and
promote sound development of the Parties' relationship, the Parties hereby agree
as follows through friendly negotiation for mutual compliance:

 

Article I [Purpose of Contracting]

 

The Parties shall comply with national Laws and regulations on anti-commercial
bribery, ensure legal business transactions between the Parties, and shall never
damage either party's interest for the purpose of improper cooperation interest
in any illegal or corruptible manner. The Parties shall strictly comply with
this Agreement.

 

The term Commercial Bribery used in this Agreement refers to all direct or
indirect improper interests in material, service or spiritual forms given by
Party B or its personnel to employees of Party A (including Party A and Party
A's Affiliates, the same below) in order to obtain the opportunity of
cooperation with Party A and cooperation benefits.

 

Article II [Honesty and Integrity Commitments]

 

(I) Party B undertakes:

 

1.       Not to bribe any employee of Party A or associated persons thereof in
any way (including but not limited to immediate family members, collateral
relatives within three generations, close relatives by marriage and other
persons who are closely related or have interests).

 

2.       To support the honesty and integrity construction of Party A and assume
the obligation of real-name reporting; if any employee directly under Party B or
involved in the cooperation doesn't refuse or report any bribe demand from the
employees of Party A or their family members and meets such demand, it shall be
deemed Party B's commitment of bribery.

 

3.       To voluntarily report the connection and interest relationship with the
employees of Party A.

 



 30 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

4.       To insist on integrity principle during transactions with Party A and
at least ensure: all information, documents, materials, data, statements and
relevant oral statements provided for Party A are true and accurate.

 

5.       To strictly comply with the commitments made to Party A, contracts,
agreements and memos concluded by and between the Parties, not to conceal any
information that may impact the interest of Party A, and actively cooperate in
the audit of Party A.

 

6.       To comply with the provisions in the code of conduct for Party A's
partners (Official website: http://qingfeng.didiglobal.com/Code-of-Conduct/),
cooperation agreements and other policies, and to assume the relevant
responsibilities stipulated in the code of conduct and the agreements.

 

7.       To strictly comply with the provisions concerning Party A's brand
management, and without authorization, shall not use 滴滴, DIDI, Didi Chuxing,
DIDI Club, authorized partner and any other easily confusing words.

 

8.       To strictly comply with relevant national Laws and regulations, and not
to engage in any illegal activity.

 

9.       To strictly manage company employees.

 

10.     To keep practical and realistic, not to communicate any false
information internally or to the society, and not to disclose any business
secrets of Party A.

 

11.     To comply with national Laws, regulations and Party A's provisions, keep
honest in bid & tender or business cooperation course, and participate in bid or
tender activities and business cooperation according to Laws and regulations.

 

Article III [Improper Interest]

 

Party B, Party B's associated companies (including but not limited to
shareholders, legal persons, actual controllers, directors and supervisors of
Party B and their immediate family members, collateral relatives within three
generations, close relatives by marriage and other people who are closely
related or have an interest in establishing, participating in, operating, and
holding Affiliates and other organizations) or employees and associated persons
thereof:

 

  shall not give cash gift, articles, negotiable securities directly or
indirectly, or provide improper interest in other disguised forms in the name of
the company or in personal name to any employee of Party A or associated person
(including but not limited to direct relative, collateral relative within three
generations, close relatives by marriage or other persons who are closely
related or have interest relationship); including but not limited to cash,
checks, credit card gifts, samples, or other commodities, entertainment tickets,
membership cards, or kickback, return commission in the form of currency or
goods, employment or properties, introduction of private business cooperation,
and travel, entertainment or personal service at the cost of Party B.

 



 31 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

  Introduce business or other activities to Party A, or to any spouse, friend or
relative of Party A's employees as required by Party A's employees.

 

Article IV [Conflicts of Interest]

 

including but not limited to: 

 

(1)      Neither Party B, Party B's Affiliates, or employees of Party B and its
Affiliates shall provide loan or financing of any form for Party A's employees
and associated persons;

 

(2)     If any of shareholders, supervisors, managers, senior management of
Party B and its Affiliates (including but not limited to the senior management,
chief executive officer, chief financial officer, and other department managers
subject to powers or duties as defined in the Company Law), cooperation project
manager and project members is Party A's employee or its associated person
(including but not limited to immediate family members, collateral relatives
within three generations, close relatives by marriage and other persons who are
closely related or have interests), the aforesaid person shall truthfully and
fully report the same to Party A in writing before cooperation;

 

(3)      In the process of cooperation, Party B and its Affiliates shall not
allow Party A's employees and their direct relative to hold or have a third
party to hold Party B's equities (other than shares held through less than 1%
outstanding equities in open securities exchange market, through funds without
actual control right held directly or indirectly, or through trust of which the
beneficiary is not any of the aforesaid person or his/her associated person), or
employ Party A's employees and their direct relative (including but not limited
to the establishment of formal labor relations, labor dispatching and
outsourcing services, part-time consulting, and other forms). Otherwise, Party B
shall truthfully and fully report to Party A in written form before Party A and
Party B conclude the cooperation agreement or within three days upon employment.

 

Article V [Liability for Default]

  

If Party B commits any violation of the aforesaid agreements, Party A is
entitled to unilaterally and completely terminate the Agreement and cooperation
with Party B, and no associated entities of Party A will establish commercial
cooperation with Party B at any time and under any circumstance in the future,
including but not limited to Party B and all of its subsidiaries, branches and
associated companies (the associated companies of Party B includes without
limitation the companies or other organizations established, participated in,
operated, controlled by or otherwise affiliated with Party B's shareholders,
legal person, actual controller or directors, supervisors, and their direct
relative, collateral relative within three generations, close relatives by
marriage or other persons who are closely related or have interest
relationship); besides, Party B shall pay liquidated damages to Party A at an
amount of RMB100,000 or 50% of the total amount paid/discharged under the
involved order (Agreement), whichever is higher; if Party B's default causes any
loss to Party A that cannot be covered by liquidated damages, Party A will
recover compensations for actual losses from Party B.

 



 32 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

Party B shall pay the liquidated damages within 5 working days upon Party A's
discovery of any breach, and if the payment is not made in time, Party A is
entitled to directly deduct the same from the Agreement price.

 

Where any improper interest is provided for any employee of Party A or his/her
associated person, whether actively or passively, if Party B voluntarily
provides effective information for Party A actively, Party A will consider based
on actual situations whether to continue cooperation with Party B and/or waive
the aforesaid liability for default.

 

The aforesaid circumstances are at absolute sole discretion of Party A.

 

Where any violation of the commitments on part of either party or its employee
constitutes a crime, either party may report the crime to a judicial authority,
and the persons involved will be prosecuted for criminal offense; the party
violating the commitments and its employees, if causing economic loss to other
party, shall provide compensations.

 

Article VI [Reporting Channels and Reward]

 

If Party B becomes aware of/suspects any violation of the aforesaid provisions
on part of Party A's employees, Party B shall contact the Risk Control
Compliance Department (RCCD) of Party A. If the information provided by the
information provider about any commercial bribery or violation of business
conduct is verified to be true, Party A will reward the information provider
depending on the influence extent of the event, and in case of any event
producing significant influence, will give special reward.

 

Party A has a special email address to accept the complaints from Party B:
jubao@didiia.com; complaint hotline: 010-62962880. Party A will keep all
information providers and all materials provided by them strictly confidential.

 

Article VII [Miscellaneous]

 

This Agreement is an appendix to the master agreement and has equal legal force
to the master agreement. The issues that are not agreed upon in this Agreement
shall be subject to the terms of the Master Agreement

 



 33 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

Appendix III:

 

Code for Cooperation between Driver User Service Company and Third-Party Service
Provider

 

1. Purpose:

 

This Code for Cooperation is specially worked out to standardize the legal and
compliance requirements against the behaviors of ignoring driver safety,
experience, Laws, regulations, local regulations, government regulations, etc.,
harming the interests of the Driver User for profit, safeguarding the interests
of the Driver User and passengers during cooperation between the Driver User
Service Company (hereinafter referred to as "DMP") and the third-party service
provider of online Ride-hailing Vehicles, and avoiding the loss of interests of
drivers and Didi due to improper cooperation.

 

2. Scope of application:

 

DMP launches service items concerned with Didi Platform, vehicle owners and
passengers (hereinafter referred to as "third-party service items").

 

3. Third-party service provider of online Ride-hailing Vehicles:

 

Businesses that offer third-party services based on online Ride-hailing
Vehicles, including, without limitation, companies/individuals/other
organizations such as on-board shelves, in-car/body advertisements, on-board
electronic screens, on-board massage cushion, etc.

 

4. Core normative principles:

 

The third-party service items shall be subject to the unified review and
management of Didi. DMP shall gain Didi's written consent to conduct the
third-party service items. DMP shall strictly comply with this Code for
Cooperation for the driver safety, experience and other benefits related to the
third-party service items.

 

Didi will evaluate and review the third-party cooperation items in respect of
enterprise qualification, item safety, user experience and operation standards
during the project access and Period of Cooperation, so as to protect the
driver's interests.

 

5. Principles of cooperation:

 

① It is forbidden to damage the safety and service experience of drivers.

② It is forbidden to damage the rights and interests of Didi Platform and users.

③ It is forbidden to force Didi car owners to participate in third-party service
items by deception or threats against their own will.

 

6. Violations include, without limitation, the following:

 

① DMP launches third-party service items on its own or in cooperation with
service providers without Didi's written consent, thus harming the interests of
drivers, passengers or Didi Platform.

② Even with Didi's written consent, DMP does not comply with other requirements
of this Code for Cooperation and conducts third-party service items in violation
of regulations, thus harming the interests of Driver User, passengers or Didi
Platform.

For DMP with the above violations, Didi will punish DMP with warnings, fines,
rescission of cooperation contracts or other penalties in line with the relevant
management standards that DMP promises to follow and the seriousness of the
case.

 



 34 / 35 

 

 

Agreement No.: W-DDCX-P-DMP-OTHER_P -201903250005

 

This Code for Cooperation will be added/revised from time to time based on the
business situation, and the latest version of the Code for Cooperation will be
released at that time.

 



 35 / 35 

 